Citation Nr: 0739423	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for bilateral hearing loss 
and tinnitus.

The Board notes that the bilateral hearing loss and tinnitus 
claims were initially denied in a February 2004 rating 
action; however it appears that as to both claims, that 
rating decision was issued in error.  As pointed out by the 
veteran's representative in a July 2004 statement, a claim 
for hearing loss had not even been raised at that time.  
Moreover, it was also noted that the tinnitus claim had been 
withdrawn in November 2003, prior to any initial 
adjudication.  Thereafter, the RO acknowledging this error, 
readjudicated the claims de novo in an October 2004 rating 
action.  

In a substantive appeal filed in March 2006, the veteran 
requested a Board hearing.  In an April 2006 statement from 
the veteran's representative it was clarified that the 
veteran did not in fact want a Board hearing and was not 
filing any additional claims at that time.


FINDINGS OF FACT

1.  The competent evidence of record preponderates against a 
finding that the veteran has a current bilateral hearing 
disability that is due to any incident or event of active 
military service, and hearing loss as an organic disease of 
the nervous system is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent evidence of record preponderates against a 
finding that the veteran has currently manifested tinnitus 
that is due to any incident or event of active military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
September 2003 (tinnitus) and June 2005 (bilateral hearing 
loss) both before and after the initial adjudication in 
October 2004.  These letters advised the veteran of the 
foregoing elements of the notice requirements and the claims 
were addressed in a Supplemental Statement of the Case issued 
in March 2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2003 and 
2005 VCAA letters about the information and evidence that is 
necessary to substantiate the service connection claims as 
well as notifying the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
i.e., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  
Accordingly, any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot and the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran has in effect indicated that he has not 
received any post service treatment, VA or private, for 
bilateral hearing loss or tinnitus.  The veteran has at no 
time referenced outstanding medical records that he wanted VA 
to obtain or that he felt were relevant to the claim.  No 
further development is warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  The veteran was provided with VA audiological 
evaluations in both September 2004 and December 2005.  Thus, 
VA has satisfied its obligation under 38 C.F.R. § 3.159.

Factual Background

Service medical records reflect that when the veteran was 
examined in January 1966 in conjunction with his enlistment 
for his period of service, hearing acuity was within normal 
limits bilaterally.  The June 1968 separation examination 
report also shows normal hearing acuity bilaterally.  The 
service medical records are negative for complaints, 
findings, treatment or a diagnosis of hearing deficit or 
tinnitus.

The veteran's DD 214 form reflects that his MOS was radio 
operator.  

In July 2003, the veteran filed his original service 
connection claim for tinnitus and did not indicate that he 
had received any treatment for that claimed condition.  In a 
statement from the veteran's representative dated in July 
2003, it was explained that while serving in Vietnam, the 
veteran participated in Operation Gadson and Operation 
Junction City, during which time the veteran was around tanks 
and the firing of 175 mm howitzers, exposing him to extreme 
acoustic trauma.  The veteran elected to drop the tinnitus 
claim in November 2003, prior to adjudication.  Nevertheless, 
the RO adjudicated the tinnitus and a claim for bilateral 
hearing loss (which was not raised by the veteran), denying 
them in a February 2004 rating decision.

In July 2004, the veteran filed service connection claims for 
tinnitus and bilateral hearing loss.

A VA audio examination was conducted in September 2004 and 
the claims folder was reviewed.  The veteran indicated that 
in the Army, he was exposed to acoustic trauma from small 
arms, tanks, mortars and artillery.  He denied sustaining any 
civilian noise exposure.  He denied having symptoms of 
tinnitus.  

On VA audiological evaluation in September 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
60
LEFT
25
25
25
30
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 38 in the right 
ear and 34 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  Mild to moderately severe 
high frequency loss with excellent speech recognition 
bilaterally was assessed.

Based on a review of the claims folder, history provided by 
the veteran and audiological evaluation results, the examiner 
opined that it was not at least as likely as not that hearing 
loss was related to military service and noted that the 
veteran reported that he did not have tinnitus.  The examiner 
explained that this conclusion was supported by evidence 
which showed normal hearing acuity on enlistment (January 
1966) and separation (June 1968).  The examiner also observed 
that shortly after separation from service, the veteran 
applied for dental treatment from VA, but did not file a 
claim for hearing loss, suggesting that he did not feel that 
had a hearing problem at that time.  

Service connection for tinnitus and hearing loss was denied 
in an October 2004 rating decision.

In a June 2005 statement issued by the veteran's 
representative, it was noted that the September 2004 VA 
examination report indicated that the veteran did not have 
tinnitus.  However, the representative clarified that the 
veteran meant that he was not experiencing tinnitus at the 
time of the examination, and it was noted that the veteran 
had apparently told the examiner that he experienced 
recurrent tinnitus about 80% of the time.  

A second VA audio evaluation was conducted in December 2005 
and the claims folder was again reviewed.  At that time, it 
was specifically reported that the veteran stated that he had 
tinnitus, symptoms of which had been present since his 
military service.  

On VA audiological evaluation in December 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
60
LEFT
25
25
30
35
60

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 38 bilaterally.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
Mild to moderately severe sensorineural loss with excellent 
speech recognition bilaterally was assessed.

Based on a review of the claims folder, history provided by 
the veteran and audiological evaluation results, the examiner 
opined that it was not at least as likely as not that hearing 
loss or tinnitus were related to military service.  The 
examiner explained that this conclusion was supported by 
evidence which showed normal hearing acuity on enlistment 
(January 1966) and separation (June 1968), and an absence of 
any documentation of tinnitus in the service medical records.  



Legal Analysis

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  As to certain chronic 
conditions, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss), even if there is no 
record of such disability in service its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them together.  

The veteran has asserted that he was exposed to acoustic 
trauma in service, attributed to noise from small arms, 
tanks, mortars and artillery.  Service personnel records 
establish that the veteran's MOS was as a radio operator.  
The veteran contends that his bilateral hearing loss and 
tinnitus are directly related to his active military service, 
specifically to acoustic trauma sustained therein.

The medical evidence of record shows that the veteran did not 
have hearing loss meeting the criteria of 38 C.F.R. § 3.385 
for impaired hearing at any time during his period of 
service.  The service medical records on file are negative 
for reference to complaints of tinnitus, hearing difficulty, 
or acoustic trauma.  In June 1968, when examined prior to 
separation, the veteran's hearing was normal, no ear disease 
or defect was reported, and symptoms of hearing loss were 
denied by the veteran.

The earliest post-service indication of any reduction in 
hearing acuity was shown in 2004, about 35 years after 
discharge from service at which time bilateral hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 was initially 
shown.  The veteran's complaints of tinnitus made during the 
December 2005 VA examination were apparently accepted as 
credible and accordingly, tinnitus was, in effect, assessed 
at that time.  Accordingly, there is no question that the 
veteran has currently manifested bilateral hearing loss and 
tinnitus.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, as noted by the U.S. Court of 
Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of item (a), above, 
i.e., acoustic trauma in service, has been reported.  The 
Board has no reason to doubt the veteran's credibility on 
this matter.  However, the Board notes that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  

The more critical question turns upon element (b), i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  This question is also critical as to the 
claimed tinnitus.

With regard to etiology, the record contains September 2004 
and December 2005 VA examination reports.  The VA examiner 
having: evaluated the veteran, reviewed the claims folder and 
received a history from the veteran, opined that it was less 
likely than not that the veteran's hearing loss and tinnitus 
were due to noise exposure while in the military.  The 
examiner pointed to the absence of any hearing loss shown on 
enlistment or separation and service medical records which 
were entirely negative for complaints of hearing loss or 
tinnitus during service, or for decades thereafter, in 
concluding that it was less likely than not that hearing loss 
and tinnitus were service-connected.  There is no contrary 
clinical evidence or competent medical opinion of record.

The Board finds that the most significant evidence consists 
of the aforementioned VA medical opinions coupled with the 
fact that the veteran had absolutely no documented 
complaints, treatment or diagnosis of hearing loss or 
tinnitus inservice; and no evidence of hearing deficit on 
separation or during the first post-service year or for 
decades thereafter, despite his reported history of 
significant acoustic trauma in service. 

The Board notes that according to the veteran's own reports, 
he initially noted symptoms of tinnitus, if not also hearing 
loss during service.  However, he did not file a VA service 
connection claim for hearing loss and tinnitus until 2003 at 
the earliest, approximately 35 years after his discharge from 
service.  

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the veteran's assertions regarding 
chronicity and continuity of symptomatology of hearing loss 
and tinnitus since service, are not shown to be credible.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
bilateral hearing loss and tinnitus after service.  See 38 
C.F.R. § 3.303(b).  As discussed herein, neither a 1968 
service separation examination report, nor any post-service 
evidence shows any indication of bilateral hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 or 
diagnosis of tinnitus until 2004, more than 35 years after 
the veteran left active military service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest evidence of hearing 
loss or tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of hearing loss or tinnitus 
for decades after the period of active duty is itself 
evidence which tends to show that hearing loss and tinnitus 
did not have their onsets in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  

The veteran contends that he sustained hearing loss and 
tinnitus during service due to acoustic trauma sustained 
therein, described as problematic from service until the 
present time.  The Board acknowledges, and has no reason to 
doubt, the veteran's assertion that he was exposed to 
acoustic trauma in service.  However, these contentions were 
initially made more than 35 years after service.  The 
veteran's memory may have been dimmed with time; in addition 
his recent statements have been made in connection with his 
claim for monetary benefits from the government.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

A July 2004 statement reflects that the veteran and his 
representative also maintain that no hearing loss is shown by 
the 1968 separation examination report, because hearing 
acuity was not actually tested at that time.  The Board finds 
no merit to this remote assertion made more than 35 years 
after that examination was conducted.  The audiological 
evaluation portion of that examination report was completed 
and moreover, the veteran himself reported on that 
examination form that he did not experience hearing loss.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.  In 
addition, the Board finds that contemporaneous evidence from 
the veteran's military service which reveal no hearing loss 
or tinnitus on separation to be far more persuasive and 
reliable than the veteran's own recent assertions to the 
effect that he had hearing loss and tinnitus in service.  

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed hearing loss 
and tinnitus and any continuity of symptomatology asserted by 
the veteran.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); holding 
that there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent - 
in this case the "competent" evidence presented was not 
credible.  

In this case, the competent credible evidence of record, 
particularly the service medical records and 2004 and 2005 VA 
medical opinions, preponderates against a finding that the 
veteran has a current bilateral hearing disability and 
tinnitus related to service or any incident thereof, and 
accordingly service connection for both conditions must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  As the evidence 
preponderates against the claim for service connection for 
bilateral hearing loss and tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


